 Case 1:17-cv-00335-GJQ-RSK ECF No. 55 filed 10/03/18 PageID.521 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN

 Karen Saunders,

        Plaintiff,                                Case No.: 1:17-cv-00335-GJQ-RSK
                                                  Hon. Judge Gordon J. Quist
 v.                                               Magistrate Judge Ray Kent

 Dyck-O’Neal, Inc.,                               ORAL ARGUMENT REQUESTED

        Defendant.

 DEFENDANT’S MOTION FOR RECONSIDERATION OF OPINION AND ORDER
DENYING SUMMARY JUDGMENT OR, ALTERNATIVELY, FOR CERTIFICATION
    OF CONTROLLING ISSUES OF LAW FOR INTERLOCUTORY APPEAL

       Pursuant to W.D. Mich. L.R. 7.4(a), Dyck-O’Neal, Inc. (“Dyck-O’Neal”) requests

reconsideration of the Court’s Opinion and Order denying Dyck-O’Neal’s motion for summary

judgment (the “Order”). Careful review of the Order reveals that the case law and the technological

analogs underlying the Court’s Order are distinguishable from the facts and law at issue in this

case. Neither the plain language of the Act or a desire to fulfill Congressional intent justifies

expansion of the Act as contemplated in the Order. Dyck-O’Neal respectfully submits that

reconsideration of these issues and authorities will result in a different disposition of this case

conserving substantial judicial resources.

       Even if the Court is not persuaded that a different disposition is appropriate, whether

delivery of a message directly to the landline of a wireless service provider which bypasses the

recipient’s cell phone number and handset, altogether, and does not otherwise result in any charge

to the recipient qualifies as a “call” subject to the prohibitions set forth in 47 U.S.C. §

227(b)(1)(A)(iii) is a controlling issue of law for which substantial disagreement exists. By the

Court’s own admission, “this is a case of first impression” and no other court has “addressed

whether direct-to-voicemail, or direct drop voicemails, are within the compass of 47 U.S.C. §
 Case 1:17-cv-00335-GJQ-RSK ECF No. 55 filed 10/03/18 PageID.522 Page 2 of 3



227(b)(1)(A)(iii).” Certification of this controlling question of law to permit an immediate appeal,

pursuant to 28 U.S.C. § 1292(b), will materially advance the ultimate termination of this first-in-

kind litigation and provide important clarification to the parties, this Court and interested parties

within the Sixth Circuit and beyond.

       WHEREFORE, Dyck-O’Neal requests that the Court grant its request for reconsideration

of the Court’s Order denying Dyck-O’Neal’s motion for summary judgment. Alternatively, Dyck-

O’Neal requests that the Court certify the controlling issue of law regarding the applicability of

the TCPA to the claims in this case for interlocutory appeal.


 Dated: October 3, 2018                            Respectfully Submitted,

                                                   VARNUM LLP

                                                   /s/ Charity A. Olson
                                                   Charity A. Olson
                                                   300 N. 5th Ave., Suite 230
                                                   Ann Arbor, Michigan 48104
                                                   Tel: (734) 372-2914
                                                   Fax: (734) 372-2940
                                                   caolson@varnumlaw.com
 Case 1:17-cv-00335-GJQ-RSK ECF No. 55 filed 10/03/18 PageID.523 Page 3 of 3



                                     CERTIFICATE OF SERVICE

        I, Charity A. Olson, hereby state that on October 3, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, which will send notification of such

filing to all attorneys of record.

 Dated: October 3, 2018                             Respectfully Submitted,

                                                    VARNUM LLP

                                                    /s/ Charity A. Olson
                                                    Charity A. Olson
                                                    300 N. 5th Ave., Suite 230
                                                    Ann Arbor, Michigan 48104
                                                    Tel: (734) 372-2914
                                                    Fax: (734) 372-2940
                                                    caolson@varnumlaw.com
